DETAILED ACTION
 	Claims 1-18 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
      The drawings are objected to because figures 3 and 5-9 contain shaded gray areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m).
 	Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-6 are directed to a series of steps, computing device claims 7-12 are directed to a processor; and memory storing instructions, and computer-readable media claims 13-18 are directed to storing instructions.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling an assessment, including assessing, generating, and displaying steps.  
The limitations of assessing, generating, and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite assessing a plurality of applications to identify which of the applications are to be scheduled for a security assessment; generating an assessment schedule for each of the plurality of applications to be assessed based, in part, on a resourced constrained project scheduling problem (RCPSP) algorithm, wherein a portion of the security assessments are assigned to a specified time period; and causing display, a visual representation of the assessment schedule.
That is, other than reciting a computing device including a plurality of engines, and a user interface screen associated with a user device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing device including a plurality of engines, and a user interface screen associated with a user device.  The computing device including a plurality of engines, and a user interface screen associated with a user device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device including a plurality of engines, and a user interface screen associated with a user device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe generating the assessment schedule and the plurality of applications. Claims 4-6 recite additional configuring, presenting, calculating and displaying steps. Similarly, dependent claims 8-12 and 14-18 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a computing device including a plurality of engines, and a user interface screen associated with a user device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 60 of the specification, “The disclosure is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with the disclosed embodiments include, but are not limited to, personal computers (PCs), server computers, hand-held or laptop devices, smart phones, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like that are configured to perform the functions described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbert et al (US 20140245376 A1), in view of Slik (US 20170277609 A1).
As per claim 1, Hibbert et al disclose a method comprising: 
assessing, by an assessment engine, a plurality of applications to identify which of the applications are to be scheduled for a security assessment (i.e., The optional assessment scheduler 506 is configured to schedule security assessments in some embodiments. In various embodiments, the assessment scheduler 506 schedules security assessments based on availability of resources (e.g., processor availability) of one or more digital devices that are part of the security assessment system 202. In some embodiments, the assessment scheduler 506 may buffer or store the assessment request and/or record information until scheduled, ¶ 0163, wherein records may be generated by any number of applications on the digital device at any time, ¶ 0059); 
generating, automatically by a scoping engine and scheduling engine, an assessment schedule for each of the plurality of applications to be assessed (i.e., The optional assessment scheduler 506 is configured to schedule security assessments in some embodiments. In various embodiments, the assessment scheduler 506 schedules security assessments based on availability of resources (e.g., processor availability) of one or more digital devices that are part of the security assessment system 202. In some embodiments, the assessment scheduler 506 may buffer or store the assessment request and/or record information until scheduled, ¶ 0163), wherein a portion of the security assessments are assigned to a specified time period (i.e., In some embodiments, an assessment scheduler 506 may schedule a time or a condition to be satisfied before the assessment may be conducted, ¶ 0201); and 
causing display, at a user interface screen associated with a user device, a visual representation of the assessment schedule (i.e., FIG. 15 is an exemplary vulnerability interface identifying vulnerabilities of legitimate applications in some embodiments. In FIG. 15, the vulnerability interface may be generated by the security server 1200 and may list known vulnerabilities identified or detected by the risk assessment module 1202 and/or risk API module 1204, ¶ 0294).
Hibbert et al does not disclose generating, automatically by a scoping engine and scheduling engine, an assessment schedule for each of the plurality of applications to be assessed based, in part, on a resourced constrained project scheduling problem (RCPSP) algorithm.
Slik discloses Based on a comparison of the projected used storage capacity versus the failed storage capacity, a risk assessment can be performed to determine a probability of data loss if maintenance of the storage system is deferred until the next periodically scheduled maintenance. If the probability of data loss is too high based on the risk assessment, an additional maintenance can be scheduled prior to the next periodically scheduled maintenance. The additional maintenance can be scheduled immediately or any time prior to the next periodically scheduled maintenance (¶ 0018).
Generally, processes executing in the background will have lower priority for resources than processes in the foreground. This is typically implemented according to a scheduling algorithm. The operating system may distinguish background and foreground execution space with other techniques, such as using process identifiers and allocating distinct memory space for foreground and background processes. The foreground and background distinction can also be expressed as background and foreground tasks instead of processes, with a “task” understood to be a unit of work to be done (¶ 0025).
Hibbert et al and Slik are concerned with effective security and risk assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating, automatically by a scoping engine and scheduling engine, an assessment schedule for each of the plurality of applications to be assessed based, in part, on a resourced constrained project scheduling problem (RCPSP) algorithm in Hibbert et al, as seen in Slik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Hibbert et al disclose automatically scheduling, when the defined time period has elapsed, security assessments for remaining unscheduled applications of the plurality of applications to the specified time period (i.e., The security assessment system 202 may check resources or any other limitation to determine if the records may be assessed in step 310. If the scheduled time has not arrived or resources are not available, the process may wait in step 312, ¶ 0120).
Hibbert et al does not disclose processing, assessment information associated with the application based on the RCPSP algorithm for a defined time period.
Slik discloses Three different example storage utilization timelines for a distributed storage system are now described. These example timelines help illustrate predictive deferred, bulk maintenance based on failed and used storage capacities whose projections can be derived from past failure rates and usage rate trends, and can be used to inform an operator to assist in bulk deferred maintenance planning (¶ 0034).
Generally, processes executing in the background will have lower priority for resources than processes in the foreground. This is typically implemented according to a scheduling algorithm. The operating system may distinguish background and foreground execution space with other techniques, such as using process identifiers and allocating distinct memory space for foreground and background processes. The foreground and background distinction can also be expressed as background and foreground tasks instead of processes, with a “task” understood to be a unit of work to be done (¶ 0025).
Hibbert et al and Slik are concerned with effective security and risk assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processing, assessment information associated with the application based on the RCPSP algorithm for a defined time period in Hibbert et al, as seen in Slik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Hibbert et al disclose configuring, based on a configuration file, types of security assessments to be performed and a number of resources available for performance of each type of security assessment (i.e., The records may contain information regarding an instance of an application, including configuration, process calls, exception handling, execution time, calling processes, names of files needed for execution, file types, file versions, application types, application versions, and/or the like, ¶ 0063, wherein the assessment scheduler 506 may, based on assessments previously received and/or predicted availability of resources, schedule a date and/or time for the assessment of the information contained in the assessment request, ¶ 0201).
As per claim 5, Hibbert et al disclose causing presentation, via a network, display of a user interface screen including a user accessible input to facilitate changing an assigned time period to an application security assessment (i.e., The communication module 410 may provide the assessment request and/or record information to the security assessment system 202 at any time (e.g., at scheduled times, upon command by a user, upon command by the security assessment system 202, upon command by the security administration system 220, upon command by a network administrator, or when records are received from the record collection module 408 to be provided to the security assessment system 202), ¶ 0150).
As per claim 6, Hibbert et al disclose automatically calculating resource requirements for a plurality of time periods near a changed time period; and causing display, via a network and at a display device of a user computing device, a user interface screen having a chart showing the resource requirements associated with each of the plurality of time periods near the changed time period (i.e., the security assessment system 202 may schedule a time to assess the records based on time, the identity of the digital device that provided the records, availability of resources, pipelining, or any other reason. If the security assessment system 202 determines that the assessment cannot occur immediately, the security assessment system 202 may store the records and/or record information within a database in step 308. The security assessment system 202 may check resources or any other limitation to determine if the records may be assessed in step 310. If the scheduled time has not arrived or resources are not available, the process may wait in step 312, ¶ 0120).
Claims 7, 8 and 10-12 are rejected based upon the same rationale as the rejection of claims 1, 2 and 4-6, respectively, since they are the computing device claims corresponding to the method claims.
Claims 13, 14 and 16-18 are rejected based upon the same rationale as the rejection of claims 1, 2 and 4-6, respectively, since they are the computer-readable media claims corresponding to the method claims.

 	Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbert et al (US 20140245376 A1), in view of Slik (US 20170277609 A1), in further view of Titonis et al (US 20130097706 A1).
As per claim 3, Hibbert et al does not disclose the plurality of applications comprises more than 1000 applications.
Titonis et al disclose A Queuing Server/Scheduler (145) then schedules the queued Sandbox Request by sending the SandboxReq Message (510) to the Controller (120) but at some rate X set based on some criteria (such as but not limited to completion rate per hour and available and/or engineered Emulator capacity). This way, the invention provides throttling control means to enforce down-scaling an arbitrary submission rate X to a maximum processing rate of Y. These means allow an App Store is able to batch submit thousands of application binaries for analysis without wait (¶ 0152).
An end-user oriented paragraph of its goal and nature of important findings (e.g., "The system data mines your application binary against thousands others to better assess the risk associated with installing and running the app. The chart below indicates how does the risk profile for your application binary compare against that of thousands of others.") (¶ 0225).
Hibbert et al and Titonis et al are concerned with effective security and risk assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of applications comprises more than 1000 applications in Hibbert et al, as seen in Titonis et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 9 is rejected based upon the same rationale as the rejection of claim 3, since it is the computing device claim corresponding to the method claim.
Claim 15 is rejected based upon the same rationale as the rejection of claim 3, since it is the computer-readable media claim corresponding to the method claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses security and threat assessment.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 15, 2022